Citation Nr: 0113708
Decision Date: 05/16/01	Archive Date: 07/18/01

DOCKET NO. 95-40 358A              DATE MAY 16, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Fort Harrison, Montana

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Montana Veterans Affairs Division

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from February 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison,
Montana, which denied the veteran's claim for service connection
for post-traumatic stress disorder (PTSD).

FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy.

2. The medical evidence of record does not demonstrate that the
veteran has a currently diagnosed PTSD based on a verified
stressful in-service event.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. Veterans
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000);
38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304(f), 4.125(a)
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the case was
forwarded to the Board, the Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.
This liberalizing legislation is applicable to the veteran's claim.
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). It
essentially eliminates the requirement that a claimant submit
evidence of a well-grounded claim, and provides that VA will assist
a claimant in obtaining evidence

- 2 -

necessary to substantiate a claim but is not required to provide
assistance to a claimant if there is no reasonable possibility that
such assistance would aid in substantiating the claim.

After examining the record, the Board is satisfied that all
relevant facts pertaining to the veteran's claim for service
connection has been properly developed. Recent VA treatment records
and examination reports have been associated with the file. The RO
requested information from the veteran pertaining to his alleged
in-service combat and stressors and, since its decision was
appealed in 1995, has made all reasonable attempts to verify the
alleged stressors. As will be discussed below, the responses
obtained from the service department do not corroborate the
veteran's alleged stressors. The Board finds that the RO has
obtained, or made reasonable efforts to obtain, all treatment
records which might be relevant to the veteran's claim, and the
veteran has not identified any additional treatment records which
have not been obtained. The Board also notes that the question of
whether the veteran has a diagnosis of PTSD is not in dispute.
Under these circumstances, the Board finds that VCAA does not
mandate another examination. No further assistance to the veteran
in acquiring medical evidence or additional stressor verification
is required by the new statute.

The Board finds no prejudice to the veteran in this case by
proceeding with an adjudication of the question of entitlement to
service connection as the RO has complied with the notice
provisions of the VCAA. This is so because the RO specifically
notified the veteran of the requirements needed for entitlement to
service connection in the statement and supplemental statements of
the case issued during this appeal. The RO notified the veteran
that there must be evidence of a current disability, evidence of
disease or injury during service or within one year after
discharge, and evidence of a link between the disability and
service. Moreover, all of the relevant evidence was considered and
the claim was adjudicated on the merits. As such, there has been no
prejudice to the veteran that would warrant a remand, the veteran's
procedural rights have not been abridged, and the Board will
proceed with appellate review. Bernard v. Brow,n., 4 Vet. App. 384,
393 (1993).

3 -

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110; 38 C.F.R. 3.303(a) (2000). For the showing of chronic disease
in service, there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time. 38 C.F.R. 3.303(b)
(2000). If chronicity in service is not established, a showing of
continuity of symptoms after discharge is required to support the
claim. Id. Service connection may also be granted for any disease
diagnosed after discharge when all of the evidence establishes that
the disease was incurred in service. 38 C.F.R. 3.303(d) (2000).

Service connection for PTSD requires: medical evidence diagnosing
the condition in accordance with 38 C.F.R. 4.125(a) (conforming to
the Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition (DSM-IV)); a link, established by medical evidence, between
current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
38 C.F.R. 3.304(f) (2000).

The service medical records show no psychiatric disorder, to
include PTSD, other than a personality disorder. (A personality
disorder is not a disability for VA compensation purposes. 38
C.F.R. 3.303(c).)

A report of a private psychiatric examination of the veteran dated
in January 1972 shows that he was evaluated at that time for
recurrent syncopatic episodes beginning in October 1971 (almost 4
years after service) and nervousness, which he indicated had
"always been there". The diagnoses were recorded as psychoneurosis,
chronic anxiety state with a history of syncope; and rule out petit
mal epilepsy or psychogenic equivalent. Following a general medical
examination, also performed in January 1972, the diagnostic
impression was an apparent chronic inadequate personality disorder.

In reviewing the remaining post-service medical evidence of record,
the Board finds that the veteran has been evaluated and treated on
numerous occasions since 1987 for psychiatric complaints. During a
VA hospitalization in 1993, the veteran

4 -

indicated that he had served in Vietnam for four years. (The
service personnel records show that he served there for
approximately 5 months.) Diagnoses during that time included
substance abuse and depression; PTSD was not diagnosed. PTSD was
suspected shortly thereafter, however, and a March 1995 statement
front a VA psychiatrist indicated that the veteran met the
diagnostic criteria for PTSD. Following a VA psychiatric
examination of the veteran in October 1995, the diagnoses included
PTSD. It was noted at that time that the veteran was unable to
provide exact locations, dates, and names regarding various claimed
in-service stressors. A history of alcohol abuse, possibly
secondary to PTSD. and depression was also noted.

While subsequently dated private and VA medical records contain
various psychiatric diagnoses, to include a bipolar disorder,
organic brain syndrome, alcohol dependence, and depression in the
absence of a diagnosis of the claimed disorder, there is additional
medical evidence of PTSD. For example, a private psychological
evaluation in October 1995 resulted in such a diagnosis based upon
a history of being involved in combat, to include several ambushes.
The veteran indicated that several of his buddies were killed, to
include a buddy "exploding all over me", and that he saw "body
parts flying off". He also said that he had killed several
civilians. He provided a long post-service history of social and
industrial difficulties and PTSD symptomatology, to include
frequent nightmares and flashbacks of combat experiences. Following
psychological testing, the diagnosis was PTSD.

A statement submitted by D. R. L., who identified himself as the
veteran's uncle, was received by the RO in February 1998. The
declarant reported that he was with the 366th Tactical Fighter Wing
at Da Nang Air Base, and he recalled that the veteran came to see
him while he was working at the officer's club in Da Nang. The
uncle claimed that the veteran was involved in an ambush while on
convoy and was a machine gunner during that time. The veteran's
uncle also indicated that there were significant casualties and
that the veteran met a pilot of a gunship who arrived at Da Nang
shortly thereafter.

- 5 -

Upon VA psychiatric examination in March 1999, the veteran
reiterated his history of being involved in ambushes while on
convoy in Vietnam. He recalled that he saw an individual
decapitated by a wire stretched across the road, said that he was
frequently under sniper attack as a truck driver, and saw a ribcage
fly through the air when under attack. Additional history remained
essentially unchanged. The diagnosis was PTSD with possible
secondary alcohol abuse.

While there have been various psychiatric diagnoses reported in
recent years, there is ample medical evidence of a diagnoses of
PTSD which has been causally linked to claimed in-service combat or
stressors. Thus, two of the three elements necessary for service
connection are present. 38 C.F.R. 3.304(f). However, the question
remains whether the veteran engaged in combat with the enemy and,
if not, whether the record supports the incurrence of any of his
claimed in-service stressors.

In adjudicating a claim for service connection for PTSD, the
evidence necessary to establish the incurrence of a stressor during
service to support a claim of entitlement to service connection for
PTSD will vary depending on whether or not the veteran was "engaged
in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66
(1993). If it is determined through military citation or other
supportive evidence that a veteran engaged in combat with the
enemy, and the claimed stressors are related to combat, the
veteran's lay testimony regarding the reported stressors must be
accepted as conclusive evidence as to their actual occurrence and
no further development or corroborative evidence will be necessary,
provided that the testimony is found to be satisfactory, that is,
not contradicted by service records, and "consistent with the
circumstances, conditions, or hardships of such service." 38
U.S.C.A. 1154(b); 38 C.F.R. 3.304(d), (f) (1999); Doran v. Brown,
6 Vet. App. 283, 299 (1994). Service department evidence that the
veteran engaged in combat or that the veteran was awarded the
Purple Heart, Combat Infantryman Badge, or similar combat citation
will be accepted, in the absence of evidence to the contrary, as
conclusive evidence of the claimed in-service stressor. 38 C.F.R.
3.304(f).

6 -

However, if it is determined that a veteran did not engage in
combat with the enemy, or the claimed stressor is not related to
combat, the veteran's lay testimony alone will not be enough to
establish the occurrence of the alleged stressor. In such cases,
the record must contain service records or other corroborative
evidence which substantiates or verifies the veteran's testimony or
statements as to the occurrence of the claimed stressors. See
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran claims that he was involved in a convoy that was
ambushed and, in various VA medical records, he provided history of
participating in extensive combat while in Vietnam. However, the
Board finds that there is no objective evidence that the veteran
"engaged in combat with the enemy." Service medical records show no
references to combat, and service personnel records do not indicate
that the veteran was engaged in combat with the enemy. Service
records reflect that the veteran was in Vietnam from December 1966
to April 1967, and he was assigned to Company A, 7th Motor
Transportation Battalion, 3rd Marine Division, as a motor vehicle
operator during that time.

Pursuant to requests from the RO to provide more specific
information regarding his alleged in-service stressors, the veteran
indicated that he was involved in an ambush while on convoy during
the last week of February 1967. He recalled that there was multiple
casualties, including fatalities, at that time. The veteran
testified at an RO hearing in September 1999 that he was involved
in an ambush on February 10, 1967. He recalled an individual by his
last name who was wounded in the head at that time. He also
indicated that a C47 gunship arrived to provide air support and
that he later met the pilot of the gunship.

Pursuant to a request from the RO, the Marines Corps Historical
Center provided copies of the 7th Motor Transportation Battalion
command chronology for the month of February 1967 and Convoy
Commanders Reports during that time. These documents show no
evidence of an ambush or of any sniper attack. Moreover, a review
of the veteran's service personnel records shows that he was
assigned to

- 7 -

Company A of the 7th Motor Transportation Battalion, which was not
involved in any convoy operations during the month of February
1967.

The Board finds no evidence of record to corroborate the veteran's
claimed in-service stressors. The veteran indicated at one point
that he was in Vietnam far longer that he actually served and his
accounts of numerous combat-related incidents are not supported by
his service personnel records and service department documents,
which show no such involvement. For these reasons, the Board finds
the veteran's reporting of alleged in-service stressors is not
credible. The veteran's uncle claims that the veteran was involved
in an ambush but he does not purport to have been there. Rather,
the uncle merely recounts the veteran's version of the incident
apparently obtained from the veteran at an officers club in Da
Nang, where the uncle worked while he was in Vietnam. This
statement does not verify a claimed in-service stressor which
formed the basis of a diagnosis of PTSD. The veteran's uncle also
indicated that the veteran met a pilot of a gunship who arrived at
Da Nang at that time but, even if true, there is no medical
evidence of a diagnosis of PTSD based on that incident.

The diagnoses of PTSD of record were all based on the report of
unverified stressors. Under such circumstances, the United States
Court of Appeals for Veterans Claims (Court) has held that even the
fact that a medical opinion was provided relating PTSD to events
the veteran described in service could not constitute "credible
supporting evidence" of the existence of the claimed noncombat
stressor. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). Without
credible supporting evidence that the claimed in-service noncombat-
related stressors actually occurred, the diagnoses of PTSD opined
to be causally related to the claimed stressful in-service events
are not supportable.

In this regard, the Board is not bound to accept the opinions of
physicians or psychologists whose diagnoses of PTSD were based on
an unverified history of stressful incidents as related by the
veteran." Just because a physician or health care professional
accepted appellant's description of his Vietnam experiences as
credible, and diagnosed the appellant as suffering from PTSD, does
not mean the BVA is

- 8 -

required to grant service connection for PTSD." Wilson v.
Derwinski, 2 Vet. App. 614, 618 (1992). The Court has held that the
diagnosis of PTSD must be based on it stressor history which has
been verified, as an examination based on a questionable history is
inadequate for rating purposes. West v. Brown, 7 Vet. App. 70, 78
(1994).

As the medical evidence of record does not demonstrate a diagnosis
of PTSD which is based on a verified stressful in-service event,
the Board must find that PTSD was not incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1154(b), 5107; 38 C.F.R. 3.303,
3.304(f). In light of the above, there is not an approximate
balance of positive and negative evidence to which the benefit-of-
the-doubt standard applies. The preponderance of the evidence is
against the claim of service connection for PTSD and the veteran's
appeal is denied. 38 C.F.R. 3.304(f).

ORDER

The appeal for service connection for PTSD is denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

9 -



